—In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Dutchess County (Forman, J.), entered April 6, 2000, as, after a hearing, granted the father’s petition for custody of the parties’ son.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The record establishes that there was a sound and substantial basis for the Family Court’s decision to grant the father custody of the parties’ son (see, Matter of Winslow v Lott, 272 AD2d 406; Santoro v Santoro, 224 AD2d 510). Ritter, J. P., Friedmann, Luciano and Smith, JJ., concur.